     Case 5:20-cv-02126-MAA Document 19 Filed 04/06/21 Page 1 of 2 Page ID #:652


1    TRACY L. WILKISON
2    Acting United States Attorney
     DAVID M. HARRIS
3    Assistant United States Attorney
4    Chief, Civil Division
     CEDINA M. KIM
5
     Assistant United States Attorney
6    Senior Trial Attorney, Civil Division                                    JS-6
7    PAUL SACHELARI, CSBN 230082
     Special Assistant United States Attorney
8          Social Security Administration
9          160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8933
11         Facsimile: (415) 744-0134
           Email: paul.sachelari@ssa.gov
12
     Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                                   EASTERN DIVISION

16   LINDA GUERRA OCHOA,                      ) No. 5:20-cv-02126-MAA
                                              )
17                                            )
                                              )
           Plaintiff,                         ) JUDGMENT OF REMAND
18                                            )
               v.                             )
19                                            )
     ANDREW SAUL,
20                                            )
     Commissioner of Social Security,         )
21         Defendant.                         )
                                              )
22                                            )
                                              )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation

26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
27   ///
28   ///
     Case 5:20-cv-02126-MAA Document 19 Filed 04/06/21 Page 2 of 2 Page ID #:653


1    IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
2    action is remanded to the Commissioner of Social Security for further
3    proceedings consistent with the Stipulation of Remand.
4
     DATED:      04/06/21
5
                                           HON. MARIA A. AUDERO
6                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
